Plaintiff in error was convicted in the county court of Payne county of the offense of unlawfully conveying intoxicating liquor, and his punishment fixed at a fine of $50 and imprisonment in the county jail for a period of 30 days. Judgment was rendered on the 15th day of December, 1921, and petition in error and case-made were filed in this court on the 14th day of February, 1922. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time same was submitted. Rule 9 (12 Okla. Cr. viii, 165 Pac. x) of this court provides: "When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment." After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed. *Page 55